Petitioner was convicted in 1996 of numerous crimes, including four counts of murder in the second degree, and is currently *983serving a lengthy prison sentence. The judgment of conviction was affirmed upon direct appeal, and he has repeatedly and unsuccessfully moved to vacate it pursuant to CPL article 440 (People v Fauntleroy, 258 AD2d 664 [1999], lv denied 93 NY2d 924 [1999]). He challenges the indictment in this habeas corpus proceeding, arguing that he is innocent and that the failure to identify him by name in each of the counts constitutes a jurisdictional defect. Supreme Court denied the petition, prompting this appeal.
Petitioner’s argument could have been raised upon direct appeal or in a CPL article 440 motion, rendering habeas corpus relief inappropriate (see People ex rel. Riley v Bradt, 91 AD3d 1238, 1238 [2012]; People ex rel. Franza v Walsh, 76 AD3d 1160, 1160 [2010], lv denied 15 NY3d 716 [2010], cert denied 564 US —, 131 S Ct 3038 [2011]). We perceive no reason to depart from traditional orderly procedure under the circumstances of this case and, thus, affirm (see id.).
Peters, P.J., Rose, Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.